Citation Nr: 0832436	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-04 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange.  The 
veteran, who had active service from January 1974 to April 
1981, appealed that decision to the BVA and the case was 
referred to the Board for appellate review.

This case was previously before the Board in April 2006, when 
it was returned for additional development.  The case was 
subsequently returned to the Board for further appellate 
review


REMAND

A preliminary review of the record discloses that this case 
was previously remanded by the Board in April 2006 to attempt 
to obtain additional medical records and statements.  
Unfortunately, the Board is not able to find that the actions 
directed by the April 2006 remand have been adequately 
accomplished.

In July 2005, the veteran testified at his BVA hearing that 
the VA physician who conducted the biopsy of his kidneys had 
written a letter relating the veteran's type II diabetes 
mellitus to his period of active service.  Specifically, this 
letter was said to indicate that the current condition of his 
kidneys suggested that the veteran had had diabetes mellitus 
for a period of approximately 25 years, which would coincide 
with his period of active service.  Transcript at 9.  This 
letter does not appear to be in the claims folder, although 
the veteran stated that the physician had submitted the 
letter and provided him a copy.

The April 2006 Board remand directed the RO to "obtain a 
copy of the letter pertaining to the veteran's diabetes 
written by the VA physician at the Cincinnati, Ohio VAMC who 
either performed the veteran's renal biopsies, or has treated 
him for his renal conditions."  The remand directed that "A 
negative reply is requested if such a letter cannot be 
located."  A review of the claims file at this time reveals 
that the AMC sent a letter to the veteran requesting a copy 
of the letter in April 2006.  This April 2006 letter also 
indicated that the AMC had reasonably determined that the 
veteran's description of the doctor authoring the letter 
contemplated either the requesting physician or the attending 
physician associated with his kidney biopsy.  The names of 
both physicians were identified by the AMC.

Although the veteran did not reply to the April 2006 letter, 
an attempt to comply with the April 2006 remand directive by 
determining the obtainability of the medical opinion through 
internal VA channels was initiated in October 2006.  However, 
it does not appear that this attempt was appropriately 
completed.  An October 2006 document appears to request the 
medical letter in question, but it does not include the names 
of the doctors determined to be the likely authors of the 
letter the veteran has described.  The Cincinnati VAMC 
replied to this request by simply transmitting the electronic 
record of a May 2006 medical consultation.  Other than the 
fact that there is a "Receipt Acknowledged By" signature 
from the same doctor that was the attending physician for the 
veteran's April 2005 kidney biopsy, this May 2006 
consultation report does not present any information 
concerning the obtainability of the medical letter sought by 
the April 2006 Board remand.  The cover letter for RO's 
response states, however, that "A copy of the information 
you requested is enclosed."  Neither the sought medical 
opinion in question nor any documented determination 
regarding the unavailability (or non-existence) of such a 
medical letter is currently associated with the claims file.

The Board is unable to determine whether a reasonably 
thorough attempt to determine the availability of this 
evidence has been conducted.  As it appears that the 
Cincinnati VAMC mistakenly believed that the May 2006 
consultation report was the information sought, there is thus 
no documentation of a negative reply nor any other manner of 
documented determination regarding the availability of the 
letter that was actually sought by the April 2006 Board 
remand.  Where adjudication of a claim involves the 
government's inability to produce pertinent records that were 
once in government custody, it must be ascertainable that a 
verifiable, reasonably exhaustive search for the records has 
been undertaken, and that verifiable due diligence has been 
exercised in the search.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  The Board also notes that it is under a duty to 
ensure compliance with the terms of its April 2006 remand.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In passing, the Board notes that the May 2006 medical record 
was not previously associated with the claims file and may 
suggest that the veteran's ongoing treatment has generated 
other VA medical records not associated with the claims file.  
Thus, it is reasonable to also obtain the veteran's 
outstanding recent VA medical records during the processing 
of this remand.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should take appropriate 
steps to associate with the claims file 
all pertinent VA medical records dated 
from the last such update of the claims 
folder (April 22, 2006).

2.  The RO/AMC should obtain a copy of the 
letter pertaining to the veteran's 
diabetes reported by the veteran to have 
been written by the VA physician at the 
Cincinnati, Ohio VAMC who either performed 
the veteran's renal biopsies, or has 
treated him for his renal conditions, that 
he testified offered an opinion relating 
his type II diabetes mellitus to his 
period of active service.  A negative 
reply is requested if such a letter cannot 
be located, along with a memorandum 
documenting the steps taken in arriving at 
the determination that further search 
efforts to obtain such records would prove 
futile (or that the letter does not 
exist).

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  The purpose of 
this remand is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




